DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Application filed on 6/11/2019.
Claims 1-20 are pending. Claims 1, 8, and 14 are independent.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "tuning module" in claim 8-13 and “tuning module” in claims 14-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (US2019/0166069) in view of Mengibar et al. (US9047271).

In regards to claim 1, Yao et al. substantially discloses a method for training a machine-learning ("ML")-based language-processing system with automated tuning, the method comprising: 
compiling a training set, said training set that is stored in a database and comprises a plurality of utterances mapped to a plurality of intents (Yao et al. fig. 4 para para[0041], trained with a large set of data mapping utterances to intents); 
assigning a set of features to each of the plurality of utterances (Yao et al. para[0038], extracts features or entities associated with utterance); 
training an ML model, using the training set, to derive a comprehension of an input utterance (Yao et al. para[0050], trains model to classify input utterances); 
identifying a set of inoperative input utterances and a set of operative input utterances (Yao et al. para[0060], identifies set of input utterances that are operative (positive response intent) or inoperative (negative response intent)); 
deriving a first accuracy score for the set of inoperative input utterances and for the set of operative input utterances ( Yao et al. para[0060], derives a first accuracy score (percentage of correct predictions)); and 
tuning the ML model, said tuning comprising: 
retrieving a set of features associated with each inoperative input utterance from the set of inoperative input utterances (Yao et al. para[0060], retrieves features associated with inoperative (negative response intent) utterances); 
generating an updated utterance-feature-intent ("UFI") mapping (Yao et al. para[0060], generating updated mapping based on user confirmation); 
retraining the ML model, in a controlled environment, using the updated UFI mapping (Yao et al. para[0060], iteratively training the model with updated mapping); 
generating an updated accuracy score for the set of inoperative input utterances and for the set of operative input utterances, said updated accuracy score based on the retrained ML model (Yao et al. para[0060], generates updated accuracy score for iteration); 
Yao et al. does not explicitly disclose when the updated accuracy score for the set of inoperative input utterances is less than or equal to the first accuracy score for the set of inoperative input utterances, and the updated accuracy score for the set of operative input utterances is greater than or equal to the first accuracy score for the set of operative input utterances, amplifying the impact of the updated UFI mapping by retraining the ML model with a plurality of instances of the updated UFI mapping; and 
when the updated accuracy score for the set of inoperative input utterances is greater than the first accuracy score for the set of inoperative input utterances, and the updated accuracy score for the set of operative input utterances is greater than or equal to the first accuracy score for the set of operative input utterances, deploying the updated UFI mapping.
However Mengibar et al. substantially discloses when the updated accuracy score for the set of inoperative input utterances is less than or equal to the first accuracy score for the set of inoperative input utterances, and the updated accuracy score for the set of operative input utterances is greater than or equal to the first accuracy score for the set of operative input utterances, amplifying the impact of the updated UFI mapping by retraining the ML model with a plurality of instances of the updated UFI mapping (Mengibar et al. col6 ln44-67, amplifies (expands) mapping based on ranking of operative (first n-gram) and inoperative (second n-grams) while convergence criteria is not met); and 
when the updated accuracy score for the set of inoperative input utterances is greater than the first accuracy score for the set of inoperative input utterances, and the updated accuracy score for the set of operative input utterances is greater than or equal to the first accuracy score for the set of operative input utterances, deploying the updated UFI mapping (Mengibar et al. col6 ln61 to col7 ln14, deploys updated mapping after convergence criteria is met).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the conversational agent creation method of Yao et al. with the speech recognition method of Mengibar et al. in order to train a natural language understanding model without needing large collection of examples (Mengibar et al. col1 ln55 to col2 ln9).

In regards to claim 2, Yao et al. as modified by Yao et al. substantially discloses the method of claim 1, wherein the generating the updated UFI mapping is executed as a function of an output, from the ML model, of at least one of the inoperative input utterances (Yao et al. para[0061]).  

In regards to claim 3, Yao et al. as modified by Yao et al. substantially discloses the method of claim 1, wherein the tuning is executed separately for each inoperative input utterance from the set of inoperative input utterances (Mengibar et al. col5 ln42-61).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the conversational agent creation method of Yao et al. with the speech recognition method of Mengibar et al. in order to train a natural language understanding model without needing large collection of examples (Mengibar et al. col1 ln55 to col2 ln9).

In regards to claim 4, Yao et al. as modified by Yao et al. substantially discloses the method of claim 1, wherein the amplifying the impact of the updated UFI mapping is executed incrementally, said incremental execution comprising: 
retraining the ML model with a first instance of the updated UFI mapping (Yao et al. para[0060]); 
generating a new updated accuracy score for the set of inoperative input utterances and for the set of operative input utterances (Yao et al. para[0060]); and 
when the new updated accuracy score for the set of inoperative input utterances is still less than or equal to the first accuracy score for the set of inoperative input utterances, and the new updated accuracy score for the set of operative input utterances is still greater than or equal to the first accuracy score for the set of operative input utterances, retraining the ML model with another instance of the updated UFI mapping (Yao et al. para[0060]).  

In regards to claim 5, Yao et al. as modified by Yao et al. substantially discloses the method of claim 4, wherein the ML model is retrained with a maximum of three instances of the updated UFI mapping (Yao et al. para[0060]).  

In regards to claim 6, Yao et al. as modified by Yao et al. substantially discloses the method of claim 1, wherein the amplifying the impact of the updated UFI mapping is only executed for short utterances (Mengibar et al. col7 ln15-32).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the conversational agent creation method of Yao et al. with the speech recognition method of Mengibar et al. in order to train a natural language understanding model without needing large collection of examples (Mengibar et al. col1 ln55 to col2 ln9).

In regards to claim 7, Yao et al. as modified by Yao et al. substantially discloses the method of claim 6, wherein the short utterance comprises a maximum of three tokens (Mengibar et al. col7 ln15-32).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the conversational agent creation method of Yao et al. with the speech recognition method of Mengibar et al. in order to train a natural language understanding model without needing large collection of examples (Mengibar et al. col1 ln55 to col2 ln9).

In regards to claim 8, Yao et al. substantially discloses a machine-learning ("ML")-based system with automated tuning, said system comprising: 
an ML model that is configured to derive a comprehension of an input utterance, wherein: 
said ML model is trained using a training set (Yao et al. para[0050], training module trains prediction model with set of annotated sentences); 
the training set is stored in a database and comprises a plurality of utterances mapped to a plurality of intents (Yao et al. fig. 4 para para[0041], trained with a large set of data mapping utterances to intents); and 
each of the plurality of utterances is assigned a set of features (Yao et al. para[0038], extracts features or entities associated with utterance); and 
a tuning module, said tuning module for improving the comprehension of the ML model while resisting degradation in the comprehension, said tuning module configured to: 
flag an inoperative input utterance (Yao et al. para[0060], specify inoperative (negative) utterances); 
retrieve a feature set associated with the inoperative input utterance  (Yao et al. para[0060], retrieves features associated with inoperative (negative response intent) utterances); 
generate, based on the feature set, an utterance-feature-intent ("UFI") mapping between the inoperative input utterance, the feature set, and an intent (Yao et al. para[0060], generating updated mapping based on user confirmation); 
update the ML model with the UFI mapping (Yao et al. para[0060], generating updated mapping based on user confirmation); 
compare a performance of the ML model before and after the update (Yao et al. para[0060], generates updated accuracy score for iteration); and 
.  
Yao et al. does not explicitly disclose when the performance vis-a-vis the inoperative input utterance improves, and the performance vis-a-vis other input utterances is maintained or improves, deploy the update.
However Mengibar et al. substantially discloses when the performance vis-a-vis the inoperative input utterance improves, and the performance vis-a-vis other input utterances is maintained or improves, deploy the update (Mengibar et al. col6 ln61 to col7 ln14, deploys updated mapping after convergence criteria is met)
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the conversational agent creation method of Yao et al. with the speech recognition method of Mengibar et al. in order to train a natural language understanding model without needing large collection of examples (Mengibar et al. col1 ln55 to col2 ln9).

In regards to claim 9, Yao et al. as modified by Mengibar et al. substantially discloses the system of claim 8, wherein, when the performance vis-a-vis the inoperative input utterance is maintained or degrades, and the performance vis-a-vis other input utterances is maintained or improves, the tuning module is further configured to incrementally apply a plurality of instances of the UFI mapping to the ML model  (Mengibar et al. col6 ln44-67).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the conversational agent creation method of Yao et al. with the speech recognition method of Mengibar et al. in order to train a natural language understanding model without needing large collection of examples (Mengibar et al. col1 ln55 to col2 ln9).

In regards to claim 10, Yao et al. as modified by Mengibar et al. substantially discloses the system of claim 9, wherein the tuning module is configured to incrementally apply the plurality of instances of the mapping to the ML model when the inoperative input utterance has a maximum of three tokens (Mengibar et al. col7 ln15-32).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the conversational agent creation method of Yao et al. with the speech recognition method of Mengibar et al. in order to train a natural language understanding model without needing large collection of examples (Mengibar et al. col1 ln55 to col2 ln9).

In regards to claim 11, Yao et al. as modified by Mengibar et al. substantially discloses the system of claim 9, wherein the tuning module is configured to incrementally apply a maximum of three instances of the UFI mapping to the ML model (Yao et al. para[0060]).  

In regards to claim 12, Yao et al. as modified by Mengibar et al. substantially discloses the system of claim 8, wherein the inoperative input utterance is one of a set of inoperative input utterances, and the tuning module is further configured to generate the UFI mapping for each inoperative input utterance separately (Mengibar et al. col5 ln42-61).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the conversational agent creation method of Yao et al. with the speech recognition method of Mengibar et al. in order to train a natural language understanding model without needing large collection of examples (Mengibar et al. col1 ln55 to col2 ln9).

In regards to claim 13, Yao et al. as modified by Mengibar et al. substantially discloses the system of claim 8, wherein the performance of the ML model is measured via a testing module that is configured to determine an accuracy of the ML model (Yao et al. para[0050]).  

Claims 14-20 recite substantially similar limitations to claims 1-7. Thus claims 14-20 are rejected along the same rationale as claims 1-7.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Weisman et al. (US2020/0193353) teaches training a machine learning model to identify features in audio, and output a confidence score based on if audio was coherent or incoherent.
Balasubramanian et al. (US2019/0303796) teaches training a machine learning model to distinguish valid input from profanity or gibberish.
Rusak et al. (US2019/0103092) teaches training a dialog system to identify features of user utterances.
Dauphin et al. (US2015/0310862) teaches training a machine learning model to extract features from input utterances.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS HASTY whose telephone number is (571)270-7775. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.H/Examiner, Art Unit 2178                                                                                                                                                                                                        
/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178